DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-8 and 10-23 are allowed.
The following is an examiner’s statement of reasons for allowance: after an appeal conference it was determined that the prior art of record failed to disclose or fairly suggest the claimed handguard for mounting around a barrel of a firearm, the handguard comprising: an inner tube surrounding a portion of the barrel; an outer tube surrounding the inner tube; a plurality of radial struts interconnecting the inner tube and the outer tube to create a circumferential gap between the inner tube and outer tube; and a plurality of accessory mounting apertures in the outer tube for mounting a plurality of accessories to the handguard, wherein the inner tube, the outer tube, and the plurality of radial struts are integrally formed together from a single piece of material. Furthermore, the prior art of record fails to disclose or fairly suggest the claimed method of manufacturing a handguard for a firearm, the method comprising the steps of: (a) forming a blank comprising an inner tube, an outer tube surrounding the inner tube, and a plurality of radial struts interconnecting the inner tube and the outer tube to create a circumferential gap between the inner tube and outer tube; and (b) forming into the outer tube a plurality of accessory mounting apertures to facilitate mounting accessories to the handguard. Finally, the prior art of record fails to disclose or fairly suggest the claimed handguard for mounting around a barrel of a firearm, the handguard comprising: an inner tube surrounding a portion of the barrel; an outer tube surrounding the inner tube and spaced radially from the inner .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELLE CLEMENT whose telephone number is (571)272-6884. The examiner can normally be reached M-F 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHELLE CLEMENT/Primary Examiner, Art Unit 3641